Citation Nr: 0525040	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
synostosis of the right radius and ulna (major).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's request to reopen 
his claim for service connection of synostosis of the right 
radius and ulna (major), for lack of new and material 
evidence.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim.

2.  The RO denied service connection for the veteran's right 
elbow condition in a decision issued in January 1970; the 
veteran did not appeal that denial, and it became final.

3.  The veteran has submitted no new evidence subsequent to 
the January 1970 rating decision. 


CONCLUSIONS OF LAW

1.  The January 1970 RO rating decision is final.  
38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1969).    

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for synostosis of 
the right radius and ulna (major) is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 20.302, 20.1103 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

In regard to VA's duty to notify, the Board notes that in 
correspondence dated in June 2003, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim to reopen, including which 
portion of the information and evidence necessary to 
substantiate his claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The June 2003 
VCAA notice advised the veteran that he must submit new and 
material medical evidence that shows that his right elbow 
injury was incurred in or aggravated by his active military 
service. 

The Board acknowledges that the June 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
notice did not harm the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  Mayfield, 19 Vet. App. at 126. 

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the January 
2004 rating decision and May 2004 Statement of the Case 
(SOC), which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The May 2004 SOC 
provided the veteran with notice of the laws and regulations 
pertinent to his claim.  Therefore, the Board concludes that 
the requirements of the notice provisions of the VCAA have 
been satisfied, and there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.   

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  The veteran's application to reopen his claim for 
entitlement to service connection for synostosis of the right 
radius and ulna (major) was initiated in June 2003.  Thus, 
the new definition of "new and material evidence" is 
applicable to his claim.  


III.	New and Material Evidence

Evidence

In a January 1970 rating decision, the RO denied the 
veteran's claim for service connection of a right elbow 
condition finding that the evidence did not show that the 
veteran's elbow condition was aggravated in service.  The RO 
forwarded a copy of the January 1970 rating decision to the 
veteran under a cover letter dated in February 1970, which 
explained that the veteran should promptly send any new 
evidence that would justify a different decision or file a 
notice of disagreement within one year from the date of the 
letter.  As noted above, the veteran did not appeal the 
decision, however, and it became final.  

In his June 2003 claim to reopen, the veteran explained that 
the strenuous activities of basic training and his work as an 
ammunition driver for field artillery caused additional harm 
to his right elbow, previously injured in a childhood 
accident.  He reported that he sought medical attention for 
his elbow pain while in service but was only given pain pills 
until the military granted him a medical release.  

The RO considered the following evidence prior to issuing its 
January 1970 rating decision denying the veteran's claim for 
service connection.  

Service medical records revealed that the veteran had 
sustained injury to his right elbow before service.  Clinical 
records documented the treatment the veteran received in 
service for his elbow.     

Upon release from service, an October 1969 medical board 
proceedings report noted that the veteran showed a firm 
synostosis between the right radius and ulna of the right 
elbow with no pronation or supination present.  

An October 1969 disposition form signed by the veteran read, 
"I am considered to be unfit for retention in the military 
service by reason of physical disability which has been found 
to have existed prior to my enlistment (induction) and which 
is neither incident to nor aggravated by my military 
service."

The DD 214 confirmed that the veteran served in the artillery 
unit of the army.  

No additional evidence pertaining to the veteran's right 
elbow claim was associated with the claims file after the 
RO's last final decision.

Analysis

The Board notes that the veteran has submitted no new 
evidence for consideration.  

Accordingly, having determined that new and material evidence 
has not been submitted, the claim is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for synostosis of 
the right radius and ulna (major) is not reopened.  


	
                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


